Exhibit 10.2

CNET NETWORKS, INC.

EXECUTIVE AGREEMENT

This Executive Agreement (the “Agreement”) is effective as of [December 20,
2006] (the “Effective Date”), by and between George Mazzotta (“Executive”) and
CNET Networks, Inc., a Delaware corporation (the “Company”). Certain capitalized
terms used in this Agreement are defined in Section 3 below.

AGREEMENT

In consideration of the mutual promises and agreements contained herein, the
parties hereby agree as follows:

1. Duties; At Will Employment. Executive is employed as Chief Financial Officer
of the Company. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Executive’s employment with the Company may be terminated by either
party at any time for any or no reason.

2. Compensation. For the duties and services to be performed by Executive
hereunder, the Company shall pay Executive, and Executive agrees to accept, the
compensation described below in this Section 2.

(a) Salary. Executive shall receive an annual salary of $410,000 (the “Base
Salary”), which increased salary shall commence effective December 20, 2006.
Executive’s Base Salary will be payable pursuant to the Company’s normal payroll
practices.

(b) Annual Bonus. In addition to the Base Salary, Executive will be eligible for
an annual performance bonus, in an amount of up to $210,000 to be payable upon
achievement of 100% of the performance goals and objectives to be determined by
the Board in its discretion following discussion with Executive (the “Annual
Bonus”) which, unless otherwise provided by this Agreement or determined by the
Compensation Committee of the Board, shall be payable in accordance with the
terms of the Company’s 2006 Incentive Plan or a successor plan thereto.

(c) Special Bonus. If Executive remains a full-time employee of the Company
through December 31, 2007 he shall be entitled to receive a special bonus in the
amount of $ 150,000, payable on December 31, 2007.

(d) Stock Options Grant and Vesting of Other Options. Effective January 5, 2007,
Executive will be granted non-qualified stock options to purchase 300,000 shares
of the Company’s common stock at a per share exercise price equal to the fair
market value of the Company’s common stock on January 5, 2007. The term of such
stock options will be 10 years, subject to earlier expiration in the event of
the termination of Executive’s service with the Company. The stock options shall
vest and become exercisable as to 25% of the shares subject thereto upon
Executive’s completion of one year of service measured from January 5, 2007 and
with respect to 1/48th of the aggregate stock option shares in substantially
equal monthly installments thereafter, and the shares subject to such stock
options may vest on an accelerated



--------------------------------------------------------------------------------

basis as set forth below. Except as provided herein, such stock options will be
subject to the provisions of the 2004 CNET Networks, Inc. Stock Incentive Plan
and the applicable form of stock option agreement thereunder. In the event of
Executive’s Termination Without Cause (as defined in Section 3) or in the event
Executive resigns from employment in a Termination for Good Reason (as defined
in Section 3), in either case within the 12-month period commencing on the
consummation of a Change in Control (as defined in Section 3), then provided
that Executive first provides the Company with and does not revoke an executed
and effective release of claims against the Company in form and substance
acceptable to the Company, Executive shall immediately become vested with
respect to 100% of the options to purchase the Company’s capital stock that
Executive then holds (including the options referenced in this Section 2(c) and
any other options to purchase the Company’s capital stock then held by
Executive), effective on the date of termination. Notwithstanding the foregoing,
Executive may, in his discretion, reject such immediate vesting and/or surrender
vested options to the extent such vesting, together with any other payments in
which Executive may become entitled in connection with such Change of Control,
could result in the imposition of an excise tax under Sections 280G and 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”). Prior to
accelerating any option vesting on or following the date of the consummation of
a Change of Control, the Company shall perform all necessary calculations to
determine whether the acceleration provisions hereunder might trigger any excise
tax payable by Executive pursuant to Sections 280G and 4999 of the Code.

(d) Additional Benefits. Executive shall be eligible to participate in the
Company’s employee benefit plans of general application, including without
limitation, those plans covering medical, disability and life insurance in
accordance with the rules established for individual participation in any such
plan and under applicable law. Executive shall be eligible for vacation and sick
leave in accordance with the policies in effect during the term of this
Agreement and will receive such other benefits as the Company generally provides
to its other executive officers.

3. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) “Cause” shall mean (A) the Executive’s willful and material failure
substantially to perform his lawful duties to the Company (other than as a
result of total or partial incapacity due to physical or mental illness) or
Executive’s willful and material failure to follow the lawful direction of the
Board of Directors, (B) material dishonesty in the performance of the
Executive’s duties to the Company, (C) conviction of a felony under the laws of
the United States or any state thereof, (D) the Executive’s willful and material
misconduct in connection with the Executive’s duties to the Company or any
willful act or omission which is materially injurious to the financial condition
or business reputation of the Company or any of its subsidiaries or affiliates,
or (E) the Executive’s willful and material breach of the terms of this
Agreement or any non-compete, non-solicitation or confidentiality provisions to
which the Executive is subject; provided, that any act or omission that is or
would constitute grounds for a Termination for Cause shall not constitute such
grounds for a Termination for Cause if: (A) the Company does not send a Notice
of Termination to Executive within 45 days after the event occurs; or (B) in
regard to section 6(a)(A) or (E), above, the Executive cures the act or omission
that would give rise to a Termination for Cause within 20 days after the
delivery of the Notice of Termination.

 

2



--------------------------------------------------------------------------------

(b) “Change in Control” shall mean the occurrence of any of the following
events:

(i) the acquisition, directly or indirectly, by any “person” or “group” (as
those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and the rules thereunder)
of “beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Exchange Act) of securities entitled to vote generally in the election of
directors (“voting securities”) of the Company that represent 50% or more of the
combined voting power of the Company’s then outstanding voting securities, other
than

(A) an acquisition by a trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company or by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any person controlled
by the Company, or

(B) an acquisition of voting securities by the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company, or

(C) an acquisition of voting securities pursuant to a transaction described in
clause (iii) below that would not be a Change in Control under clause (iii);

Notwithstanding the foregoing, neither of the following events shall constitute
an “acquisition” by any person or group for purposes of this clause (i): (x) a
change in the voting power of the Company’s voting securities based on the
relative trading values of the Company’s then outstanding securities as
determined pursuant to the Company’s Certificate of Incorporation, or (y) an
acquisition of the Company’s securities by the Company which, either alone or in
combination only with the other event, causes the Company’s voting securities
beneficially owned by a person or group to represent 50% or more of the combined
voting power of the Company’s then outstanding voting securities; provided,
however, that if a person or group shall become the beneficial owner of 50% or
more of the combined voting power of the Company’s then outstanding voting
securities by reason of share acquisitions by the Company as described above and
shall, after such share acquisitions by the Company, become the beneficial owner
of any additional voting securities of the Company, then such acquisition shall
constitute a Change in Control;

(ii) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but

 

3



--------------------------------------------------------------------------------

excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;

(iii) the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets or (z) the
acquisition of assets or stock of another entity, in each case, other than a
transaction

(A) which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least 50% of the
combined voting power of the Successor Entity’s outstanding voting securities
immediately after the transaction, and

(B) after which more than 50% of the members of the board of directors of the
Successor Entity were members of the Incumbent Board at the time of the Board’s
approval of the agreement providing for the transaction or other action of the
Board approving the transaction, and

(C) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (C) as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company and
the other entity prior to the consummation of the transaction; or

(iv) a liquidation or dissolution of the Company.

For purposes of clause (i) above, the calculation of voting power shall be made
as if the date of the acquisition were a record date for a vote of the Company’s
shareholders, and for purposes of clause (iii) above, the calculation of voting
power shall be made as if the date of the consummation of the transaction were a
record date for a vote of the Company’s shareholders.

(c) “Disability” shall mean the inability of Executive to perform in all
material respects his duties and responsibilities to the Company, or any
subsidiary or affiliate of the Company, by reason of a physical or mental
disability or infirmity which inability is reasonably expected to be permanent
and has continued (i) for a period of six consecutive months or (ii) such
shorter period as the Board may reasonably determine in good faith.

 

4



--------------------------------------------------------------------------------

(d) A “Termination for Good Reason” shall occur upon Executive’s resignation
from the Company, other than as a result of Executive’s death or Disability or
as a result of events giving rise to a Termination for Cause; provided
Executive’s resignation occurs within 90 days after the occurrence of any of the
following:

(i) a reduction in Executive’s base salary, target bonus or benefits as in
effect immediately prior to such reduction;

(ii) the assignment to or removal from Executive of duties or responsibilities
that result in a material diminution in Executive’s overall duties, authority or
scope of responsibilities;

(iii) the relocation of Executive’s employment to a facility or a location more
than 30 miles from Executive’s then present location, without the Executive’s
consent; or

(iv) failure of a successor upon a Change of Control to assume in writing and
without qualification all obligations under this Agreement.

Provided, that an event that is or would constitute grounds for a resignation
for Good Reason shall not constitute such grounds for a resignation for Good
Reason if: (A) Executive does not send a notice of termination to the Company
within 45 days after the event occurs; or (B) the Company reverses the action or
cures the default that would give rise to a Termination for Good Reason within
20 days after the delivery of the notice of termination. (Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance described above which may give rise to a Termination for
Good Reason.)

(d) A “Termination with Cause” shall mean the Company’s termination of Executive
for Cause.

(e) A “Termination without Cause” shall mean the Company’s termination of
Executive without Cause.

4. Confidentiality Agreement. Executive has signed an Employment, Proprietary
Information and Invention Assignment Agreement in a form acceptable to the
Company that covers protection of the Company’s proprietary information and
assignment of inventions (the “Confidentiality Agreement”). Executive hereby
represents and warrants to the Company that he has complied with all obligations
under the Confidentiality Agreement and agrees to continue to abide by the terms
of the Confidentiality Agreement and further agrees that the provisions of the
Confidentiality Agreement shall survive any termination of this Agreement or of
Executive’s employment relationship with the Company.

5. Conflicts. Executive represents that his performance of all the terms of this
Agreement will not breach any other agreement to which Executive is a party.
Executive further represents that he has entered into an employment relationship
with the Company of his own free will.

 

5



--------------------------------------------------------------------------------

6. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) or
to all or substantially all of the Company’s business and/or assets shall assume
the obligations under this Agreement and agree expressly to perform the
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and assets that executes and
delivers the assumption agreement described in this Section 6 or that becomes
bound by the terms of this Agreement by operation of law. The terms of this
Agreement and all of Executive’s rights hereunder shall inure to the benefit of,
and be enforceable by, Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

7. Miscellaneous Provisions.

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
only with the written consent of the parties. No waiver by either party of any
breach of, or of compliance with, any condition or provision of this Agreement
by the other party shall be considered a waiver of any other condition or
provision or of the same condition or provision at another time.

(b) Sole Agreement. This Agreement and the documents and agreements referenced
herein set forth the entire agreement of the parties hereto in respect of the
subject matter contained herein and therein and supersede all prior agreements,
promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereto, and any prior agreement of the parties hereto in respect of
the subject matter contained herein. Any of Executive’s rights hereunder shall
be in addition to any rights Executive may otherwise have under benefit plans or
agreements of the Company to which Executive is a party or in which Executive is
a participant, including, but not limited to, any Company sponsored employee
benefit plans and stock option plans. The provisions of this Agreement shall not
in any way abrogate Executive’s rights under such other plans and agreements.

(c) Notices. For purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when sent by facsimile, delivered or mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, addressed to the Company’s principal offices or Executive’s last known
address as contained in the Company’s files, as applicable.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California
applicable to contracts entered into, and wholly to be performed, within the
State of California, without giving effect to the principles of conflict of
laws.

(e) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

6



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(g) Arbitration.

(i) Unless otherwise provided herein, in the event that there shall be a dispute
(a “Dispute”) among the parties arising out of or relating to this Agreement, or
the breach thereof, the parties agree that such dispute shall be resolved by
final and binding arbitration before a single arbitrator in City and County of
San Francisco, California, administered by the American Arbitration Association
(the “AAA”), in accordance with AAA’s Employment ADR Rules. The arbitrator’s
decision shall be final and binding upon the parties, and may be entered and
enforced in any court of competent jurisdiction by either of the parties. The
arbitrator shall have the power to grant temporary, preliminary and permanent
relief, including without limitation, injunctive relief and specific
performance.

(ii) The Company will pay the direct costs and expenses of the arbitration,
including arbitration and arbitrator fees, in excess of the cost to Executive of
litigating in a court of competent jurisdiction. Except as otherwise provided by
statute, Executive and the Company are responsible for their respective
attorneys’ fees incurred in connection with enforcing this Agreement. Executive
and the Company agree that, to the extent permitted by law, the arbitrator may,
in his or her discretion, award reasonable attorneys’ fees to the prevailing
party.

(iii) This Section 7(g) shall not apply to the Confidentiality Agreement.

(h) No Assignment of Benefits. The rights of any person to payments or benefits
under this Agreement shall not be made subject to option or assignment, either
by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (h) shall be void.

(i) Employment Taxes. All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.

(j) Assignment by Company. The Company may assign its rights under this
Agreement to an affiliate, and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company. Executive may
not assign any of Executive’s duties hereunder and Executive may not assign any
of Executive’s rights hereunder, without the written consent of the Company,
which shall not be withheld unreasonably.

The parties have executed this Agreement the date first written above.

 

7



--------------------------------------------------------------------------------

CNET NETWORKS, INC. By:   /s/ Neil Ashe Name   Neil Ashe Title:  

Address:   GEORGE MAZZOTTA Signature:   /s/ George Mazzotta Address:  

 

8